Case: 1:16-cv-08637 Document #: 4294 Filed: 02/09/21 Page 1 of 3 PageID #:292478




                      UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION


IN RE BROILER CHICKEN ANTITRUST              Case No: 1:16-cv-08637
LITIGATION                                   Judge Thomas Durkin


THE KROGER CO., ALBERTSONS                   Individual Case No. 1:18-cv-04534
COMPANIES, INC., HY-VEE, INC.,

             Plaintiffs,

v.

GEORGE’S, INC., et al,

             Defendants.


SAVE MART SUPERMARKETS,                      Individual Case No. 1:19-cv-02805

             Plaintiff,

v.

GEORGE’S, INC., et al,

             Defendants.


ASSOCIATED GROCERS OF THE SOUTH,             Individual Case No: 1:18-cv-04616
INC., MEIJER, INC.; MEIJER
DISTRIBUTION, INC.; OSI RESTAURANT
PARTNERS, LLC; PUBLIX SUPER
MARKETS, INC., SUPERVALU INC.,
UNIFIED GROCERS, INC., ASSOCIATED
GROCERS OF FLORIDA, INC., and
WAKEFERN FOOD CORPORATION,

            Plaintiffs,
v.

GEORGE’S, INC., et al.,

             Defendants.
 Case: 1:16-cv-08637 Document #: 4294 Filed: 02/09/21 Page 2 of 3 PageID #:292479




     STIPULATION [AND PROPOSED ORDER] DISMISSING CLAIMS WITH
  PREJUDICE OF DEFENDANTS GEORGE’S, INC. AND GEORGE’S FARMS, INC.

       The parties in the above-styled action, through counsel, stipulate to the following approval:

       1.      This Stipulation is between Plaintiffs The Kroger Co., Albertsons Companies, Inc.,

Hy-Vee, Inc. and Save Mart Supermarkets (collectively, the “Kroger DAPs”), Plaintiffs

Associated Grocers Of The South, Inc., Meijer, Inc., Meijer Distribution, Inc., OSI Restaurant

Partners, LLC, Publix Super Markets, Inc., Supervalu Inc., Unified Grocers, Inc., Associated

Grocers of Florida, Inc., and Wakefern Food Corporation (collectively, the “AGS DAPs”), and

Defendants George’s, Inc. and George’s Farms, Inc. (collectively “George’s”).

       2.      This Stipulation relates to The Kroger Co., et al. v. George’s, Inc., et al., Case No.

18-cv-04534, and Save Mart Supermarkets v. George’s, Inc., et al., Case No. 19-cv-02805

(collectively the “Kroger DAP Action”), and Associated Grocers of the South, Inc. et al., v. Tyson

Foods, Inc., et al., Case No. 18-cv-04616 (the “AGS DAP Action”).

       3.      In accordance with Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure,

the Kroger DAPs, the AGS DAPs, and George’s stipulate and agree to the dismissal, with

prejudice, of the Kroger DAPs’ claims and the AGS DAPs’ claims asserted against George’s in

the Kroger DAP Action and the AGS DAP Action (including as set forth against George's in the

Amended DAP Consolidated Complaint, ECF No. 4244), with each side bearing their own

attorneys’ fees and costs. The Stipulation of Dismissal, with prejudice, has no bearing on the

Kroger DAPs’ claims or the AGS DAPs’ claims against Defendants other than George’s.

       4.      The Kroger DAPs, the AGS DAPs, and George’s respectfully request that any

documents filed under seal shall remain under seal.


       So Ordered     _______________________________                Dated: _________________
                      United States District Judge



                                                 2
 Case: 1:16-cv-08637 Document #: 4294 Filed: 02/09/21 Page 3 of 3 PageID #:292480




Respectfully submitted,


By: s/ William J. Blechman                     Phillip F. Cramer, Esquire
   Richard Alan Arnold, Esquire                SHERRARD ROE VOIGT & HARBISON, PLC
   William J. Blechman, Esquire                150 3rd Avenue South
   Douglas H. Patton, Esquire                  Suite 1100
   Samuel J. Randall, Esquire                  Nashville, Tennessee 37201
   Michael A. Ponzoli, Esquire                 Tel: (615) 742-4200
   KENNY NACHWALTER, P.A.                      E-mail: pcramer@srvhlaw.com
   1441 Brickell Avenue
   Suite 1100
   Miami, Florida 33131                        Counsel for Plaintiffs Associated Grocers
   Tel: (305) 373-1000                         of the South, Inc., Meijer, Inc., Meijer
   Fax: (305) 372-1861                         Distribution, Inc., OSI Restaurant
   E-mail: rarnold@knpa.com                    Partners, LLC, Publix Super Markets, Inc.,
           wblechman@knpa.com                  Supervalu Inc. Unified Grocers, Inc.,
           dpatton@knpa.com                    Associated Grocers of Florida, Inc., and
           srandall@knpa.com                   Wakefern Food Corp.
           mponzoli@knpa.com

Counsel for Plaintiffs The Kroger Co.,
Albertsons Companies, Inc., Hy-Vee, Inc.       By: s/ William. L. Greene
and Save Mart Supermarkets                        William L. Greene, Esquire
                                                  STINSON LLP
                                                  50 South Sixth Street
                                                  Suite 2600
By: s/ David P. Germaine                          Minneapolis, Minnestoa 55402
   Joseph M. Vanek, Esquire                       Tel: (612)335-1568
   Paul E. Slater, Esquire                        E-mail: william.greene@stinson.com
   David P. Germaine, Esquire
   SPERLING & SLATER, P.C.                        Gary V. Weeks, Esquire
   55 West Monroe Street                          THE LAW GROUP OF NORTHWEST
   Suite 3200                                      ARKANSAS LLP
   Chicago, Illinois 60603                        1830 Shelby Lane
   Tel: (312) 641-3200                            Fayetteville, Arkansas 72704
   Fax: (312) 641-6492                            Tel: (479) 283-8946
   E-mail: jvanek@sperling-law.com                E-mail: gary.weeks@lawgroupnwa.com
           pes@Sperling-law.com
           dgermaine@sperling-law.com          Counsel for Defendants George’s, Inc.
                                               and George’s Farms, Inc.




631589 2




                                           3
